Citation Nr: 9913562	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  96-21 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to nonservice-connected death benefits, including 
plot and transportation allowances.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied the appellant's 
claim of entitlement to nonservice-connected death benefits, 
including plot and transportation allowances.  In March 1998, 
the Board remanded the case to the RO for additional 
development.  That development has been completed by the RO, 
and the case is once again before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran died in a motor vehicle accident on July 31, 
1995, and was survived by his father (appellant).

2.  The veteran was not hospitalized by VA at the time of his 
death, and did not die enroute while traveling under proper 
prior authorization and at VA expense to or from a specified 
place for the purpose of examination, treatment, or care.

3.  At the time of the veteran's death, he did not receive 
any VA compensation or pension, nor was there any claim for 
compensation or pension pending.

CONCLUSION OF LAW

The criteria for payment of nonservice-connected death 
benefits, including plot and transportation allowances, have 
not been met. 38 U.S.C.A. §§ 2302, 2303, 2307(West 1991); 38 
C.F.R. §§ 3.1600, 3.1605 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Certain burial expenses of deceased veterans are payable if 
the veteran died of a service-connected disability.  See 38 
U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  If the veteran's 
death was not service-connected, certain burial benefits are 
payable if: (1) at the time of death the veteran was in 
receipt of pension or compensation (or, but for the receipt 
of military retirement pay, would have been in receipt of 
compensation); or (2) the veteran had an original or reopened 
claim for either compensation or pension pending at the time 
of his death.  See 38 U.S.C.A.             § 2302(a)(1); 38 
C.F.R. § 3.1600(b)(1),(2).

In addition, burial benefits are paid if the veteran died of 
a nonservice-connected condition while properly hospitalized 
by VA.  See 38 C.F.R. § 3.1600(c).  Under applicable 
regulations, "hospitalized by the VA" means admission to a VA 
facility for hospital, nursing home or domiciliary care.  See 
38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c).  If a veteran 
was not properly hospitalized by the VA at the time of death, 
payment of a nonservice-connected burial allowance is 
specifically prohibited.  38 C.F.R. § 3.1605(e) (1997).  
However, even if the veteran was not hospitalized in such a 
facility, benefits may still be paid if he died while 
traveling under prior authorization at the VA's expense to or 
from a specific place for the purposes of examination, 
treatment, or care.  See 38 C.F.R. § 3.1605.

In the present case, the record reflects that the veteran 
died in a motor vehicle accident on July 31, 1995, at 
approximately 10:30 P.M..  The appellant contends that he is 
entitled to nonservice-connected death benefits for the death 
of the veteran.  The appellant has presented two theories in 
support of his claim.  First, the appellant maintains that 
this accident occurred while the veteran was returning home 
from the VA Medical Center in Wichita, Kansas, following 
treatment for liver disease.  Second, the appellant also 
contends that the veteran had an original claim for service 
connection for liver disease pending at the time of his 
death.  The Board finds, however, that the evidence does not 
support either of the appellant's theories.

The evidence does not disclose that the veteran's death 
occurred while traveling under prior authorization at the 
VA's expense to or from a specific place for the purposes of 
examination, treatment, or care.  In support of this theory, 
the appellant submitted a letter from the veteran dated July 
31, 1995, the date of the veteran's death, which states that 
he was on his way to the VA for a scheduled MRI early that 
afternoon.  However, the evidence of record does not confirm 
treatment on that date.  Records from the Wichita VA Medical 
Center reflect that the veteran's only visit to that facility 
in 1995 was on June 26, 1995, thereby contradicting the 
allegation that he had received treatment there on July 31, 
1995.  

The appellant's representative, however, indicated that he 
was recently informed by the Wichita VA Medical Center that 
it did not have its own MRI screen, and that all MRIs were 
contracted out to the Wesley Medical Center.  As a result, in 
March 1998, the Board remanded the case to obtain records 
from that facility which would indicate that the veteran was 
seen there on July 31, 1995.  Pursuant to that request, in 
May 1998, the RO requested the appellant to fill out, sign 
and return an enclosed VA Form 21-4142 (Release of 
Information Authorization) to obtain any such records.  That 
form was submitted several weeks later, but did not identify 
the source of the records.  The RO notified the appellant of 
this oversight and enclosed an additional VA Form 21-4142 for 
the appellant to fill out.  The appellant then submitted a 
letter in September 1998 authorizing the RO to obtain all 
necessary records.  The RO notified the veteran that 
authorization in the form of a letter was not acceptable, and 
again requested that the veteran submit a VA Form 21-4142 
with the appropriate information.  Finally, in December 1998, 
the appellant submitted a VA Form 21-4142 which merely stated 
that the veteran was seen at a VA Medical Center from May 
1993 to July 31, 1995.  The RO responded that these records 
were already contained in the claims folder.  As such, no 
evidence has been submitted which confirms that the veteran's 
death occurred enroute while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for the purpose of examination, treatment, or care.

In addition, the appellant also claims that he believed that 
the veteran had filed an original claim for service 
connection for liver disease prior to his death.  During a 
hearing before the undersigned Member of the Board in 
September 1997, the veteran's mother testified that the 
veteran had told her that he intended to file a claim for 
service connection for liver disease as a result of Agent 
Orange exposure.  Nevertheless, the claims file contains no 
evidence of any such pending claim, and there is no evidence 
that the veteran was in receipt of pension or compensation 
(nor was compensation or pension precluded by receipt of 
military retirement pay).  

Applying the above criteria to the facts of this case, the 
Board finds that entitlement to nonservice-connected death 
benefits has not been established.  The Board is sympathetic 
to the appellant's loss of his son; nevertheless, the Board 
may not go beyond the factual evidence presented in this 
instance to provide a favorable determination.  As the 
evidence shows that at the time of his death the veteran 
received no VA compensation or pension, had no VA original or 
reopened claims pending, and was not enroute to or from a VA 
facility, the Board must conclude that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to nonservice-connected death benefits, including plot and 
transportation allowances.  See 38 U.S.C.A. §§ 2302, 2303, 
2304; 38 C.F.R. §§ 3.1600, 3.1601.
ORDER

Entitlement to nonservice-connected death benefits, including 
plot and transportation allowances, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

